Exhibit 10.13

 

AMENDMENT NO. 3 TO AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 3 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”), dated as of March 31, 2019, is entered into by and between
LiveXLive Media, Inc., a Delaware corporation (the “Company”), and Jerome N.
Gold (the “Executive”). The Company and the Executive shall collectively be
referred to herein as the “Parties”. Capitalized terms used in this Amendment
but not defined herein have the meanings ascribed to them in the Employment
Agreement (as defined below).

 

WHEREAS, the Parties have previously entered into that certain Amended and
Restated Employment Agreement, dated as of September 1, 2017, as amended by
Amendment No. 1 to the Amended and Restated Employment Agreement, dated as of
December 14, 2017, and Amendment No. 2 (“Amendment No. 2”) to the Amended and
Restated Employment Agreement, dated as of April 27, 2018 (collectively, the
“Employment Agreement”);

 

WHEREAS, in connection with a contemplated material event to be consummated by
the Company, the Company is now requiring its senior executives and certain
shareholders to extend the lock-up period previously agreed to by such persons,
and accordingly, the Parties now desire to amend the Employment Agreement as set
forth herein; and

 

WHEREAS, pursuant to Section 9.1 of the Employment Agreement, the Employment
Agreement may be amended by the Parties pursuant to a written instrument duly
executed by each of the Parties.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants,
agreements and conditions contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

 

Section 1. Amendments to the Employment Agreement.

 

(a) The following defined term in Section 1(c) of Amendment No. 2 is hereby
amended by inserting the bold, underlined text and deleting the strickenthrough
text as follows:

 

““Lock-up Period” means the period ending December 1June 30, 2019. During the
Lock-up Period, the Executive agrees to abide by the terms set forth in Exhibit
A hereto.”

 

(b) Except for the amendments expressly set forth in this Section 1, the text of
Amendment No. 2 and the Employment Agreement shall remain unchanged and in full
force and effect.

 

Section 2. Miscellaneous. The provisions of Sections 8.8 and 9 of the Employment
Agreement are incorporated herein by reference.

 

[Signature page follows]

 



 

 

 

IN WITNESS WHEREOF, the Parties have entered into and signed this Amendment as
of the date and year first above written.

 

  COMPANY:       LiveXLive Media, Inc.         By: /s/ Robert S. Ellin   Name:
Robert S. Ellin   Title: CEO and Chairman         EXECUTIVE:       Jerome N.
Gold       /s/ Jerome N. Gold   (signature)

 

 

 



 



